ALLOWANCE
Claims 1-8, 10-20, 22, and 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1 and 13, the prior art of record broadly discloses an interface for planning a biomanufacturing process and identifying and selecting viable equipment options. Furthermore, these equipment options are recommended based on various details and constraints. Additionally, the prior art of record broadly allows the user to interact with and manipulate the individual candidate pieces of equipment.
However, the prior art of record does not explicitly teach the structure of the interactions as a whole, especially with regards to the changing candidate equipment at each step of the process. Moreover, the prior art does not reach the level of specificity in the claim language for the interaction on the user-interface and how the recommendations are displayed to, and interacted with by, the user.
Therefore it is for at least these reasons that the claim language, in the order and combination of limitations as recited in the independent claims, define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142